Summary Report of SEIA and HCV Assessments on PT Kresna Duta Agroindo
Districts of Kongbeng, Wahau, and Telen of East Kutai Regency,

East Kalimantan Province

Executive Summary

PT Kresna Duta Agroindo (hereinafter referred to as “PT KDA”) is located in Districts
of Kongbeng, Wahau and Telen of East Kutai Regency, East Kalimantan Province. It
has obtained a Location Permit from East Kutai Regent through Decree No.
156/02.188.45/HK/V/2005 dated 30 May 2005, covering an area of +6,500 hectares and
mills having capacity of 15 tonne of FFB per hour (GKMM) and 30 tonne per hour
(MWHM). This Location Permit’s effective period was then extended in 2007 with the
Regent’s Decree No. 241/02.188.45/HK/VI/2007 dated 14 June 2007, covering an area
of +4,813 hectares.

PT KDA’s Environmental Impact Assessment (“EIA”) document was authorised by the
East Kutai Regent through Decree No. 120/660.1/BUP-KUTIM/V/2006 dated 8 May
2006 covering a plantation area of 6,500 hectares and mills’ capacity of 45 tonnes of

FFB per hour in Muara Wahau District of East Kutai Regency, East Kalimantan.

The company already has documents of Social Impact Assessment (“SIA”) and social
impact management and monitoring. The SIA document was prepared by
T SMART, Tbk.’s internal team, leader of which is already registered under RSPO

Approved HCV Assessors. As to the social impact management plan, the document was
prepared by PT KDA’s management itself to manage social impacts that had been

identified.

In its concession PT KDA has performed HCV assessment, aiming at (1) identifying
HCV presence within or around the company’s oil palm concession containing highly
essential social, cultural and/or ecological values; and (2) formulating management and
monitoring directives for a management and monitoring system ensuring the HCV
conservation and/or improvement. The assessment of HCV and HCV area presence, as
well as the management and monitoring efforts are important prerequisites in every oil

palm plantation management unit’s activities and they serve as an important element in
preparation of Roundtable for Sustainable Palm Oil (RSPO) certification. The HCV

assessment states that no primary forests found in PT KDA’s concession. According to
the assessment five HCVs were found, namely HCV 1.1, HCV 1.3, HCV 4.1, HCV 5

and HCV 6, which together constitute a total HCV area of 721.45 hectares, taking form

in riverbanks, protected species, customary forest and sacred burial ground.

Scope of Social and Environmental Impact Assessment (“SEIA”) and HCV

Assessment

a. The company’s information and contact person

¢ Company name

¢ Location

¢ Geographic Location :

e Surrounding Area

a. North
b. East

c. West
d. South

¢ —Concession/Permit

PT Kresna Duta Agroindo

Villages of Sidomulyo, Marga Mulya, Makmur Jaya,
Sukamaju, Konbeng Indah, Sri Pantun, Miau Baru, of
Kongbeng District; Villages of Jak Luay, Long
Wehwa and Wanasari of Wahau District; Villages of
Rantau Panjang and Baturedi of Telen District, East

Kutai Regency, East Kalimantan Province, Indonesia

(116°46757,845” E- = 116°51°52,614” E) and
(0°54°38,332’ N - 1°2°4,947” N)

PT Basuimex’s Forestry Concession (HPH) area and

community’s lands along Pesab River

PT Basuimex’s HPH concession, PT Kiani Lestari’s

concession, and Nehes Liang Bing Village

East Muara Wahau Transmigration’s settlement and

plantation, and PT Pratita Laksana Setia’s concession

PT Kiani Lestari’s HPH concession, PT Pratita

Laksana Setia’s oil palm plantation
a. Location Permit: East Kutai Regent No. 156/02.188.45/HK/V/2005
covering an area of 6,500 hectares, dated 30 May 2005.

b. The Location Permit’s effective period extension: East Kutai Regent No.
241/02.188.45/HK/VI/2007 covering an area of +4,813 hectares, dated 14
June2007.

c. Plantation Business Concession (IUP): East Kutai Regent Decree No.
500/233/EK-VII/2005 covering an area of 6,500 hectares, dated 27 July
2005.

d. Right of Cultivation (HGU):

- HGU Land Certificate No. 112, dated 20 July 2010, covering an area of
6,025 hectares;

- HGU Land Certificate No. 113, dated 20 July 2010, covering an area of
847 hectares; and

- HGU Land Certificate No. 52, dated 25 June 2009, covering an area of
4,753.54 hectares (under Proportional Comparison Value/NPP

Process).
Location Map: Figure 1

Figure 1: Map of PT KDA’s location in East Kutai Regency

Note: Maps with higher resolution have been attached in appendix 1.

Assessment Process and Procedures
SEIA

PT KDA’s EIA document has been prepared, as authorised by East Kutai Regent
Decree No. 120/660.1/BUP-KUTIM/V/2006 covering an area of 6,500 hectares
with mill capacity of 45 tonne of FFB per hour. The document was prepared by

Area Development Research Centre of Universitas Mulawarman, Samarinda.

In addition to the EIA document, the company through PT SMART, Tbk.’s internal
team also has prepared its SIA document in January 2013. The SIA team leader is
registered under RSPO Approved HCV Assessors. This SIA document is also
accompanied with social impact management and monitoring and together the two
form an integrated document as several findings are mentioned in the SIA
document, requiring PT KDA to manage. The assessment outputs and the social
impact management plan have been consulted with relevant stakeholders, i.e.
village heads, Village Consultative Board (BPD), Community Empowerment
Institution (LPM), customary figures, district government staffs, and cooperative.
Public consultation was held on 11 April 2013 in JUYE and BSRE’s (PT KDA’s

unit) offices.

Following are members of the SIA team.
SIA Team Leader:

Yosaphat Ardhilla Renato, S.Ant.

Born in Yogyakarta on 5 February 1987, he is a Corporate Social Responsibility
(“CSR”) Officer to PT SMART, Tbk. Being an expert in social and cultural
anthropology, he graduated bachelor of anthropology from Anthropology
Department, Universitas Gadjah Mada (UGM) in 2010. He also joined HCV
Resources Network and registered as a Social Discipline Specialist (participatory
tural assessment; socio-economic or cultural studies; participatory mapping;

conflict resolution) to RSPO Approved HCV Asses

SOrs.
SIA Team Members:
Laurentius Vita Baskara, S.Sos.

Born in Yogyakarta on 29 April 1987, he is a staff to CSR Department with
expertise on social development and welfare. He graduated bachelor of social from
Social and Politics Faculty in 2010. His experience in surveying and assessing
social impact includes his works in a number of PT SMART, Tbk.’s plantations and
mills, such as social impact survey and analysis in North Sumatera, Jambi,
Belitung, etc. In addition, he has also been trained on Free, Prior and Informed

Consent (“FPIC”) and Social Mapping.

Veranita Mei Pratiwi, S.Ant.

Born in Magelang on 16 May 1987, she is a staff to CSR Department with expertise
on socio-cultural anthropology. Graduated bachelor of anthropology from Cultural
Anthropology of Universitas Gadjah Mada (UGM) in 2010, she has been involved
in several SIA surveys in a number of PT SMART, Tbk.’s plantation areas and

mill.
Suma Nugraha, S.E.

Born in Garut on 7 July 1984, he is a staff to CSR Department with expertise on
socio-economy and politics. He graduated bachelor of economy from Economy and
Management Faculty of Bogor Agricultural University (“IPB”) in 2008, and once
worked for World Bank Survey Project as a supervisor. He also worked for Bravo
Media Center and held position of special staff to the 2009 elected Vice President.
He has experience as supervisor of media relation and monitoring when working
for PT FOX Indonesia Politic and Strategic Consulting. He has been involved in
activities of social data collection and social impact management in PT SMART,

Tbk.’s several plantation areas and mills.
Widodo C. Yuwono

He currently holds position of Social Impact Assessment & Grievance Section
Head. Having joined PT SMART, Tbk. since 1995, he graduated from Extra-
School Education Major of IKIP-Jakarta State University. His carrier started as a

Training Officer under Training & Development Department, tasked with training
planning, making training syllabus, delivering training, and evaluation and training.
Prior to holding position as Social Impact Assessment & Grievance Section Head,
he was tasked with pioneering the company’s CSR activities as a CSR Section
Head whose main job was planning and implementing the company’s CSR

activities.

The assessments’ methods
a. SIA

Method employed to obtain social, economic and cultural data over the
neighbouring villages is inventorying of necessary information through indirect
collecting system which was performed through desktop review analysing several
reading materials such as EIA document, HCV assessment, and governmental data

supporting literature such as those at the local government’s website.

Primary data collecting ran through desktop study over items which had been
collected and which were capable of representing necessary data. The collected
secondary data, in addition the mentioned documents and literatures, also included
PT KDA’s CSR programme implementation and local map. The literature data was

analysed against RSPO principles relevant to sustainable social aspects.
b. HCV Assessment

The HCV assessment was performed by PT SMART, Tbk.’s Environment
Department staffs that are already registered under RSPO Approved HCV

Assessors. Following are the HCV assessment team.
Kunkun Jaka Gurmaya

Born in Bandung on 10 May 1946, he obtained his doctoral degree from Kyoto
University, Japan in 1987. He has been involved in natural resources conservation
research and a secretary to IUCN and SSC Primate Group for Asia-Australia

Region..

Bambang Setyaji
Born in Blitar on 6 December 1982, he is a staff of PT SMART, Tbk.’s
Environment Department. His expertise is on Fauna Ecology HCV Assessment. He
graduated Bachelor of Forestry from Universitas Kapuas Sintang in 2006 and has

been trained with HCV Forest (HCVF). Nugroho Wahyu W.

Born in Bogor on 12 April 1985, he is a staff of PT SMART Tbk.’s Environment
Department. His expertise is on Environmental Service HCV Assessment.
Graduated Bachelor of Forestry from Universitas Gadjah Mada in 2008, he has
been involved in HCVF assessment in PT SMART, Tbk.’s concession, which was

under cooperation with IPB LPPM and Faculty of Forestry. Yosaphat Ardhilla R.

Born in Yogyakarta on 5 February 1987, he is a staff of PT SMART, Tbk.’s
Environment Department. He graduated from Universitas Gadjah Mada (UGM) in
2010. His part in the HCV assessment is community socio-cultural field. Having
been experienced in SIA activities in several companies, he was trained with Free
Prior Informed Consent (FPIC) and Social Need Assessment (SNA).

The HCV assessment phases

The assessment was carried out in February and May 2012. The public consultation was

eld on 11 April 2013.

Data collecting method

The HCV presence observation employed rapid assessment method according to
Landsat 7 Image Map ETM 543, Semi-Detailed Land Survey Map and Final Mapping,

followed by information gathering and field data collection.

Process of HCV 1, 2 and 3 data collection

The field data recorded are those relating to general condition of ecosystem and
documentation of wildlife and vegetation species. The latter were recorded and then
determined by referring to species naming guidebooks in ‘binomial nomenclature’

manner to discover the species names. As to their conservation status, it refers to lists of
rotected species based on IUCN and CITES rules as well as Indonesian Government

Regulation No. 7/1999 and other laws and regulations.

rocess of HCV 4 data collection

HCV 4 assessment ran by combining several methods. Field survey was performed at
areas estimated to have HCV potential, as well as at particular locations onsite such as
asin, lake basin, spring areas, riparian ecosystems, wetland ecosystems, and other types

of land having high erosion hazard level, areas in which fire had occurred, land clearing

ocations, nursery area, and location of clean water resources supplying the community
and staffs’ needs. To obtain relevant data, interviews were done with several

respondents from the company staff and community.

Process of HCV 5 data collection

Various methods have been employed to assess HCV 5 areas, i.e. by conducting

interviews and focus group discussion (FGD), followed by groundchecking the areas
estimated containing HCV 5. An area is deemed important if that area is utilised by one
or more its community members to meet their subsistent needs where no other

alternatives are available or cannot be replaced by substitution goods.
Process of HCV 6 data collection

HCV 6 assessment is obtained by exploring from the local community as subjects. They
are the community figures and the community itself. Other than the community, the
assessment was also carried out on information from historic document and other
documents available. In-depth information gathering for this HCV 6 area assessment

was also carried out through FGD.

Summary of Assessment Findings
a. SEIA

According to SIA implementation objectives, following are conclusions drawn.
. PT KDA’s presence has contributed positive impacts to the neighbouring

community’s social condition.

. The positive impacts contributed to the community are, among others, those

relating to economy improvement and increase of income. The two in turn bring
about positive impact as well to the community’s living standards and greater

cash circulation, hence significant opportunities to the area development.

. Land acquisition and compensation was implemented with prior information to,

and then followed by making of mutual agreement with, the community
members to whom the compensation payment was made. This compensation

process was adjusted to PT KDA’s procedure in place.

. The company’s policy in relation to Occupational Health and Safety (“OHS”)

management has been implemented. This increases the positive impacts to the

company staffs as their occupational safety is secured.

. Negative impacts in PT KDA’s social impact analysis and assessment findings

are, among others, social apprehension related to its land clearing, difference of
perception on the company’s management scheme adopting community
cultivation scheme, and plasma programme implementation. Other negative
impacts are air quality deterioration and noise, which are frequently related to
air pollution-caused diseases and heavy equipment mobilisation, and FFB

processing in mills.

List of social issues being PT KDA’s social impacts

Social Impact Social Issue

Threats to other types of cultivation business
sustainability because of replacement by oil palm

Social development.

Apprehension Land acquisition activities have opportunity to cause

conflict or polemic because of incompliance with

procedure and disagreement upon the land compensation

price with the landowner to whom the compensation

payment will be made.

Certainty over well-planned plasma and CSR

programmes.

Air pollution (air
quality
deterioration and

noise)

FFB transporting activities by heavy transporters fly

ashes when passing the community’s settlement.

FFB management process in mills causes smoke and
settling pond potentially exposing the community with

air pollution and disease

Work opportunity

Attention must be paid to local workforce quota which
needs to be adjusted with the company’s employment

demand.

Provision of facilities supports the staffs’ activities and

life needs which promote their life quality.

Transparency of job vacancy information for the
neighbouring community members to increase absorption

of local workforce.

Employees’ well beings, capacity building programme,
protection of their rights through OHS implementation

are implemented by the company as its obligation.

Community
development and
increase of

income

The community’s knowledge on oil palm cultivation
improves and many community members start to

cultivate this commodity

Construction of public facility and infrastructure

prioritising use of local contractors and workforce

The neighbouring community receives social aid from

the company in various fields: social and cultural.

The company prioritises local purchase to meet the

10

company’s community (employees) as an endeavour

improve the local community’s economy.

to

activities.

Emerge of small kiosks and increase of livelihood

resources due to the community’s increasing economic

Summary of planning and management (SIA)
General recommendation based on the social impact analysis and assessment

1. Social Apprehension

Based on the socialisation during investment when PT KDA was about to be

method. This socialisation process is indicated by supporting documents

rocedure already applied by PT KDA on land compensation process.

uilt in the assessment area provided by the EIA document, the land

acquisition and compensation had gone properly through FPIC process and

in

ublic consultation on oil palm plantation investment which would be operated
y PT KDA. Area determination process in the beginning of land
compensation payment by the company under cooperation with the local
community is a crucial process which may be useful to anticipate future

roblems over the land already compensated. This is according to the

PT KDA needs to socialise its workforce demand according to the current

quota and availability and its most recent update to the village/local

government. Proactive communication to its stakeholders in the assessment

area, socialisation and strict monitoring over its contractors in order to perform

environmental control in their operational activities, apply best practice on oil

palm residue/waste and hazardous and toxic waste materials (B3), and report

social and environmental impact monitoring to relevant institution. These are a

series of the PT KDA’s endeavours in managing essential negative impacts,

namely social apprehension and the community’s health problem.

11

2. Air pollution (air quality deterioration and noise)

Proactive communication to the stakeholders in the assessment area needs to be
made to allow environmental and health management. The company needs to
socialise and closely monitor its contractors to ensure that they perform
environmental control in their operational activities, apply best practice on
management of smoke and ashes coming out from their operational activities,
and report social and environmental impact monitoring to the relevant
authorities. The company also conduct socialisation to FFB and CPO
transporting contractors concerning driver safety and calls upon to reduce
speed when passing through settlements, as well as road showering

programme. Mills also innovate as to the use of higher smokestack.

3. Increase of employment opportunity

Increase of the community’s employment opportunity is performed through
several management measures such as provision of workforce demand
information to the local government according to the company’s needs and
qualification to accommodate local workforce to become its staffs. Those
already working for the company are secured with OHS as it already applies

OHS standards in its every operational activity.

4. Community development and increase of its income

This management increase can be synergised with CSR long term programmes
where the programmes and their supporting components are formulated in
strategic planning. Efforts that are supposed to be maintained in the strategic
planning are, among others, increase of educational activities by
accommodating achieving children with scholarship programmes, and
promoting several traditional activities including traditional ceremonies in the
assessment area. The company’s compliance to tax payment indirectly helps or

contributes to local development.

12
Recommendation for management of increase of the community’s income is
promoting the local community’s business growth (kiosks) to meet the
company’s community (employees). In addition the company can open
opportunity for local contractors to forge partnership with the company on the
basis of works needed by the company. Also, PT KDA needs to construct
plasma plantations having potentials to increase economy of local the

community and outgrowers joining that programme.

HCV assessment

Result of HCV area presence assessment and analysis in PT KDA’s concession
states that there are five HCV types identified, ie. HCV 1.1, HCV 1.3, HCV 4.1,
HCV 5 and HCV 6, which together constitute a total HCV area of 721.45 hectares,

taking form in riverbanks, protected species, customary forest and sacred burial

ground.
Table [?]. Result of HCV assessment in PT KDA’s concession
No. | HCV Type HCV Area Type Area (hectares)
1. | 1.1 and 4.1 antun Riverbank 211
| t:«B‘«A |
Elang Riverbank 159.47
Long Aji Riverbank 128.71
2. | 12 resence of protected/threatened -
species
3. | 1.1,1.3 and | Rantau Panjang Customary Forest 129.03
5
4. |6 Burial ground -
Total HCV Area 72145

General recommendations applying to all HCV management are as follow.

13
1. HCV areas in the map need to be verified, bearing in mind that this map is
available for onsite reference. However, this survey result can indicate the said

locations onsite and is sufficient to management planning.

2. Field assessment result is advisable to the company, taking into account
precautionary principles, followed by socialisation of HCV area presence to all

estate management unit and staffs.

3. It is advisable to plan the HCV management taking form of management plan

document to be made reference to HCV management implementation.

Figure 2: HCV area assessment and project area plan in PT KDA’s concession

Note: Maps with higher resolution have been attached in appendix 1.

14
Internal Responsibility

We hereby sign off on the above Summary Report of SEIA and HCV, The above may be
amended and clarified for improvement during the development of the plantation but it
will remain in accordance with RSPO Standards and Principles.

On behalf of the Management of PT Kresna Duta Agroindo,

Dr. Haskarlianus Pasang
Head of Sustainability Division
Date: June 4"", 2013

15
Appendix 1. Figure 1: Map of PT KDA’s location in East Kutai Regency

1°5:0'N

1'010"'N

0°550"°N

0°500"°N

116'450°E 116°500°E 16°50"
z
+ 2
Dialay
Dabek
Longwehea
z
+ 2
PT
KRESNA DUTA AGROIN
+ 8
Titik Koordinat Rantau Panjang Estate (RPNE)
No | Koor_X Koor_Y
1 116° 46' 57.845" E 0° 54' 38.332"N
2 116° 48' 28.775" E 0° 57' 46.430" N
3 116° 49' 39.170" E 1°0' 12.014"N
4 116° 50' 33.751" E 1° 2' 4.947"N z
+ + 5 | 116°51' 25.109"E _| 1°0' 49.155"N 8
6 116° 51' 38.904" E 0° 58' 34.755" N
7 116° 51' 52.614" E 0° 56' 54.245" N
8 116° 51' 24.637" E 0° 55' 22.157"N
9 | 116°50' 19.812"E | 0°55" 23.560"N
10 116° 49' 10.111" E 0° 55' 37.134" N
Krenyanyan 11_| 116° 49' 14.446" _ | 0°58" 8.810" N
HEdS0E 116°S00E TH6'S50E
PETA Petunjuk Lokasi
LOKASI DAN TITIK KOORDINAT — — uate a
AREAL PT. KRESNA DUTA AGROINDO
Kabupaten Kutai Timur,
Propinsi Kalimantan Timur
LEGENDA 5 3
e Desa/ Kota a Titik Koordinat
—— | Jalan Sungai
Batas HGU é E
005 1 _2km
sumber

Skala 1:125,000

Proyeksi : Universal Transverse Mercator
Sistem Grid : Geographic
Datum : WGS 84

1. Sertifkat HGU Atas Nama Rantau Panjang seluas 4753,54. No. 52 tanggal 25 Juni 2009.

oRag B82 PUNEUTTS

Appendix 1. Figure 2: HCV area assessment and project area plan in PT KDA’s concession

116%450°E 116°480E erst 0" 16°540"E
Diala
@Dialay
=
8 + + +
Dabek
Longwehea
°
J
z N
2 + + iN} + +
iS Laminsambun\
=
5 + + Sey + +
N Aipanjane
0
2
a
=
Baturedi
jukayak
16450 T6480" TOSTOE T6840
PETA
SEBARAN NKT DAN AREA STATEMENT a
AREAL PT. KRESNA DUTA AGROINDO z z
Kabupaten Kutai Timur 3 3
Propinsi Kalimantan Timur
Lokasi Kebun
LEGENDA z z
©] Desalkota =] Sungai ma} Kr FE bd
Batas Administra Batas HU
[_] tahun Tanam<2010 [J] Tahun Tanam >2010
Sumber e e
1. Sertffkat HGU Atas Nama Rantau Panjang seluas 4753.54. No. 52 tanggal 25 Juni 2008
Skala #78,000 2 Peta Sebaran NKT Areal PT Kresna Duta Agroindo.
Proyeksi : Universal Transverse Mercator
Sistem Grid: Geographic

Zone UTM : SON

1°30"N

1°00"N

Ors7'O'N

osdo"N,

